Citation Nr: 0806284	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from October 1966 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in September 
2006.  That development was completed, and the case has since 
been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand:  To obtain a clarifying opinion and to 
allow for the initial consideration of additional evidence by 
the RO.
 
The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A.   §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In this case, the Board notes that the veteran was afforded a 
VA examination in June 2007 in connection with his claim for 
service connection for a back disorder.  The June 2007 VA 
examiner opined that the veteran's current back disorder was 
less likely as not caused by or a result of in-service 
injuries.  In particular, the examiner noted in his rationale 
that there was no documentation in the veteran's service 
medical records of the reported motor vehicle accident.  
However, the Board notes that the veteran's service medical 
records do show that he sought treatment in January 1968 
following a motor vehicle accident during which he hit the 
windshield.  The veteran was also seen approximately one week 
later with complaints of a "backache again."  The treating 
physician diagnosed him with myositis of the back and 
instructed him not to pull or lift for one week.  As such, 
the evidence of record does not include a medical opinion 
based on a comprehensive and accurate review of the claims 
file addressing whether the veteran currently has a back 
disorder related to his military service.  Therefore, the 
Board finds that a clarifying medical opinion is necessary 
for the purpose of determining the nature and etiology of any 
back disorder that may be present. 

The Board also observes that additional evidence has been 
received, namely lay statements, which were not previously 
considered by the RO.  A Supplemental Statement of the Case 
(SSOC) was not issued, and the veteran did not submit a 
waiver of the RO's initial consideration of the evidence.  As 
such, the additional evidence must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case, if a grant of the benefit sought is not made.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should refer the veteran's 
claims folder to the June 2007 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of any back disorder 
that may be present.  The examiner is 
requested to review all pertinent 
records associated with the claims file, 
including the veteran's service medical 
records dated in January 1968, and to 
identify all current back disorders.  
For each disorder identified, the 
examiner should comment as to whether it 
is causally or etiologically related to 
his symptomatology in service or is 
otherwise related to service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


